Citation Nr: 1739462	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.  The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A hearing was held in August 2008 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The appellant was informed that she could have another Board hearing, but she has elected to proceed without another hearing.  

The Board remanded the case most recently in December 2014.  As sufficient efforts were made to obtain the requested medical opinion, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2006.  The cause of death was cardiopulmonary arrest, due to or as a consequence of congestive heart failure, due to or as a consequence of respiratory failure.

2.  At the time of death, the Veteran was service connected for thrombophlebitis, right and left lower extremities with venous incompetency, each rated as 10 percent disabling, and bilateral varicose veins, rated as 30 percent disabling, with a combined rating of 50 percent.  

3.  Neither cardiopulmonary arrest nor congestive heart failure nor respiratory failure was manifest during service or is related to service.

4.  The Veteran's cause of death was unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The RO satisfied the notice requirements in October 2006 and December 2011 letters to the appellant.  

VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Service treatment records, personnel records, VA treatment records, and private treatment records have been associated with the claims file. 

As noted above, the case was remanded by the Board in 2014 to obtain a medical opinion regarding the cause of the Veteran's death, as the one the Board had previously obtained was deemed inadequate by the Board.  VA obtained a medical opinion in February 2017 which considered the Veteran's medical history, was based upon a review of the claims file, and was supported by detailed rationale.  Therefore, the Board finds that there has been substantial compliance with the remand instructions, and that the record now contains sufficient evidence to make a decision on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).   

II.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

To establish service connection for a disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Cardiovascular-renal disease, endocarditis and myocarditis are among those diseases for which this presumption is available.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).


	Analysis

The Veteran died in August 2006.  The cause of death was cardiopulmonary arrest, due to or as a consequence of congestive heart failure, due to or as a consequence of respiratory failure.  At the time of death, the Veteran was service connected for thrombophlebitis, right and left lower extremities with venous incompetency, each rated as 10 percent disabling, bilateral varicose veins, rated as 30 percent disabling, with a combined rating of 50 percent.  

The appellant contends that the Veteran's cause of death was related to his service-connected disabilities.  It is uncontroverted that neither cardiopulmonary arrest, nor congestive heart failure, nor respiratory failure were shown in service.  Service treatment records do not show these conditions were noted or complained of in any way.  Rather, the appellant cites to private treating physician's statements that service-related varicose veins would certainly have contributed to his terminal condition with decreased vascular reserve and increased likelihood of infection leading to less capacity to respond to hemodynamic compromise.  

In December 2014, the Board found that an August 2014 VA medical opinion on this matter was inadequate because it did not comment on the private physician's opinions and remanded the matter for an adequate opinion.  The examiner was specifically to address the private physician statements that the Veteran exhibited difficulties from lower extremity edema and skin ulcerations due to service-connected varicose veins, diabetes, and congestive heart failure and that service-related varicose veins would certainly have contributed to his terminal condition, with decreased vascular reserve and increased likelihood of infection leading to less capacity to respond to hemodynamic compromise.

The February 2017 VA Medical Opinion Disability Benefits Questionnaire indicates that the examiner reviewed the entire claims folder to include the private physician's above statement.  The examining doctor found that it was not at least as likely as not (50 percent or greater probability) that the Veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities were a cause of death, or that the causes of death were related to service.  The comprehensive opinion provides a thorough review of the relevant facts in this claim and is reported in detail:  

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

I have reviewed all evidence presented to me including the VA examination done in August 2014 as well as the note from Dr. M.L.C. 

The following is from the medical records dated August 28, 2006, in regards to the veteran's death and the final principal diagnosis was acute renal failure. The secondary diagnoses were as follows: Respiratory failure, atrial fibrillation, congestive heart failure, coronary artery disease, diabetes type II, hypertension, esophageal reflux, and peripheral vascular disease. 

On the death certificate dated August 18, 2006, it lists the cause of death as cardiopulmonary arrest, congestive heart failure and respiratory failure. 

The following is from up to date, an on line evidence-based medical journal in regards to varicosities of the lower extremities: "Chronic venous disease refers to a wide spectrum of morphologic (i.e., venous dilation) and/or functional abnormalities (e.g. Venous reflux) of long duration. Vein related problems may or may not be symptomatic and include a wide range of clinical signs that vary from minimal superficial venous dilatated notation to chronic skin changes with ulceration." 
The pathophysiology includes "inadequate muscle pump function, incompetent venous valves (reflux) and venous thrombosis or obstruction." 
"Chronic vein abnormalities are present in up to 50% of individuals " 
"The risk factors for development of chronic venous disease include advancing age, family history of venous disease, ligamentous laxity, prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower extremity trauma, prior venous thrombosis (superficial or deep) high estrogen states in pregnancy " 
"Despite the well-known association, history of deep vein thrombosis is obtained in less than one third of patients with severe clinical manifestations of chronic venous disease (i.e., edema, ulcer, inflammation)".

"Deep vein thrombosis (DVT) and acute pulmonary embolism (PE) are two manifestations of the same disorder, venous thromboembolism (VTE). DVT of the lower extremity is subdivided into 2 categories: Deep vein thrombosis, in which thrombi remaining confined to the deep calf veins and proximal vein thrombosis in which thrombosis involves popliteal, femoral, or iliac veins." 

So to address the following:

(a) in regards to the veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities, singly or jointly with some other condition was immediate or underlying cause of death. As documented by the veteran's hospital course his final principal diagnosis acute renal failure was the cause of death which led to respiratory failure and cardiopulmonary arrest. The veteran was severely dehydrated and there was no clinical evidence in the record that suggested his varicose veins and/or thrombophlebitis were evident. It does mention peripheral vascular disease however it is clearly documented as noted in arterial studies of 2003 that the veteran had arterial vascular occlusions where on venous Doppler studies of 2003 it is noted that there is a pulsatile signal which could be consistent with volume overload or CHF and no evidence of deep venous system reflux or below-knee reflux. Therefore, in my opinion it was less likely than not (less than 50% or greater probability) that the veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities singly or jointly with some other condition was immediate or underlying cause of death.

(b) in regards to whether the veteran likely suffered from a blood clot/pulmonary embolism leading to his death. As already documented there is no diagnosis listed on either the death certificate or the veteran's hospital course that suggested a pulmonary embolism that led to his death. The clinical exams make no mention of any cords or tenderness in the lower extremities that one would expect with a pulmonary embolism coming from a DVT and pulse oximetry was 95% and one would expect low oxygen levels associated with pulmonary embolism along with shortness of breath and pleuritic chest pain. None of these were noted on the veteran's hospital course and again as not noted on his final diagnoses or on the death certificate. Therefore, in my opinion the veteran did not suffer from a blood clot/pulmonary embolism that led to his death.

(c) in regards to whether the veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities resulted in debilitating effects and general impairment of health to the extent that the veteran was rendered materially less capable of resisting the effects of other disease or injury primarily causing death or if the service-connected disabilities had a material influence and accelerating death, this is not the case. In review of the veteran's medical records the veteran suffered for many years of diabetes along with congestive heart failure and arterial occlusion all of which would have led him to have less capable ability of resisting the effects of other diseases. Again I refer to Doppler studies of 2003 which revealed a pulsatile signal which was consistent with volume overload or CHF where no evidence of deep venous system reflux or below-knee reflux was found. His lower extremity edema and swelling was more from his congestive heart failure than his superficial varicosities. Therefore, in my opinion the veteran's bilateral varicose veins and/or thrombophlebitis of the lower extremities was less likely than not (less than 50% or greater probability) resulted in debilitating effects in general impairment of health to the extent that the veteran was rendered material less capable of resisting the effects of other disease or injury primarily causing death. 

In regards to the opinion made on May 2007 provided by Dr. M.L.C. stating that the veteran's service related varicose veins would certainly have contributed to his terminal condition, with decreased vascular reserve and increased likelihood of infection leading to less capacity to respond to hemodynamic compromise; this is clearly an advocacy statement and is not supported by the facts as just documented by the above.

(d) As to whether it is at least is likely is not that the immediate causes of the veteran's death (listed on the death certificate is cardiopulmonary arrest, congestive heart failure, and respiratory failure) were related to his military service, the following is noted. In review of the veteran's service treatment records he was treated for varicose veins that was stripped on active duty by surgical procedure in 1953. There was no further recurrence of varicosities till after he left the service as documented by an examination performed in 1960. When the veteran left active duty as documented on his separation physical in 1954, he had a normal respiratory examination, a normal vascular system examination and a normal heart examination. The veteran developed his heart condition along with diabetes and renal failure along with arterial insufficiency years after his time on active duty and therefore in my opinion, the veteran's death as documented by his death certificate as cardiopulmonary arrest, congestive heart failure, and respiratory failure was not caused by or aggravated by any condition that occurred on active duty, or by his time on active duty.

It is thus undisputed that conditions that caused the Veteran's death did not manifest until many years after service.  The post-service medical evidence showing congestive heart failure and respiratory first diagnosed and treated many years after service is compelling evidence against finding that the Veteran had chronic symptoms of during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

The Board next finds that the weight of the above evidence demonstrates that congestive heart failure, respiratory failure and clearly cardiopulmonary arrest, have not been continuous since separation from service and none of the conditions manifested to a compensable degree within one year of service.  
Moreover, the weight of the evidence is against finding a relationship between cardiopulmonary arrest, congestive heart failure, or respiratory failure and service.  The Board finds this 2017 VA opinion to be the most probative evidence as to a relationship between the cause of death and service.  It is well-supported and addresses all of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  While the private physician records/opinion have been considered, they are of lesser probative weight as they do not include review of the entire record and because the VA examiner's opinion is highly detailed and provides actual reasons for rejecting any relationship.  Also noted is the fact that the VA physician observed that private opinion was not supported by the medical facts discussed in detail.  Thus, the Board finds that the 2017 VA physician's conclusions on this point are more probative than the other evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

In light of the competent and probative 2017 VA opinion, the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to his active service.  

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2014).  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


